Citation Nr: 1646404	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder with cervical protrusions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1988 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issue of entitlement to service connection for a neck disorder with cervical protrusions.  At that time, the Veteran indicated that he wanted a hearing before a Veterans Law Judge of the Board, at the RO, otherwise known as a Travel Board hearing.  

The Board observes that the Veteran's request for a Travel Board hearing was acknowledged by the RO.  A September 2014 letter was sent, informing the Veteran that his hearing was scheduled for October 2014.  However, the letter notifying the Veteran of the date and time of the hearing was returned to the RO as undeliverable.  

The Board acknowledges that the Veteran recently provided a change of address, in August 2016.  

Nevertheless, the address on the September 2014 letter, notifying the Veteran of the October 2014 hearing, does not match the last known address of record.  In particular, the Board observes that the address shown on the September 2014 letter does not match the mailing address utilized for mailing the Veteran a copy of the May 2014 supplemental statement of the case.  The Board points out that the May 2014 supplemental statement of the case was not returned as undeliverable.  

In November 2014, the Veteran was informed that he was placed on the list of persons desiring a Travel Board hearing.  The letter was mailed to a different address than the May 2014 supplemental statement of the case and the September 2014 letter.  The November 2014 letter was returned to the Board as undeliverable.  

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary'' is required to rebut the presumption of regularity, i.e., 'the presumption that the notice was sent in the regular course of government action.'"). 

The Board also acknowledges that, in connection with mailing correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  If the Veteran does not keep VA apprised of his or her whereabouts, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  However, where a file discloses other possible and plausible addresses, an attempt should be made to locate the Veteran at the alternate known address.  Id.  

In this case, the September 2014 notice informing the Veteran of the date and time of the hearing and the November 2014 letter informing the Veteran that he remained on the list of Veterans desiring a Travel Board hearing were not sent to the last known address of record.  Additionally, there is no indication that any steps have been taken to schedule another Travel Board hearing with regard to this issue.  

As such, the Board finds that the Veteran did not fail to report, and that the presumption of regularity has been rebutted.  The Board observes that the Veteran's hearing request has not been withdrawn.  Therefore, the Board must remand the Veteran's claim so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled, in accordance with appropriate procedures, for a Board hearing at the RO (to include a videoconference hearing), so that the Veteran may present testimony as to the issue of entitlement to service connection for a neck disorder with cervical protrusions. 

The Veteran should be notified at the most recent address of record, in writing, of the date, time, and location of the hearing, and such notice must be associated with the claims file.  

Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


